The Honorable George Wimberly State Representative No. 15 Brickton Place Little Rock, Arkansas 72205
Dear Representative Wimberly:
This is in response to your request for an opinion regarding Act 717 of 1987. You have asked, specifically, whether a person who retires from a county under Act 717 may legally serve as a Justice of the Peace from that county or any other county and still be entitled to draw retirement benefits.
I have enclosed a copy of Opinion Number 87-386 which was provided in response to this question as posed by the Arkansas Public Employees Retirement System.  I believe that this opinion satisfactorily answers the question presented in your correspondence.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.